Citation Nr: 0508715	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for respiratory disability, 
claimed as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for asthma, claimed as 
severe respiratory distress, due to mustard gas exposure.  
The veteran's 
daughter, in her capacity as the veteran's court-appointed 
fiduciary, forwarded to the veteran's member of Congress a 
letter indicating her disagreement with the June 2002 
decision; the RO accepted this letter as a notice of 
disagreement (NOD) in March 2003.  A statement of the case 
(SOC) was issued in April 2003.  The veteran's daughter, 
again acting as the veteran's fiduciary, filed a substantive 
appeal in June 2003.  

In May 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for asthma, 
claimed as severe respiratory distress, due to mustard gas 
exposure (as reflected in a January 2005 supplemental SOC 
(SSOC).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	While the medical evidence in this case suggests that the 
veteran may have one or more respiratory disorders that are 
recognized by VA as etiologically related to exposure to 
mustard gas or Lewisite, there is no competent evidence that 
establishes that the veteran had in-service mustard gas 
exposure during service 

3.	There is otherwise no medical evidence of nexus between 
any current respiratory disability nd any incident of his 
active military service.


CONCLUSION OF LAW

The criteria for service connection for respiratory 
disability, claimed as due to mustard gas exposure, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the April 2003 SOC, the August 2003 and January 2005 
SSOCs, the RO's letters of November 2000 and May 2002, and a 
June 2004 letter sent from the Appeals Management Center 
(AMC), the veteran and his representative have been notified 
of the legal criteria governing the claim, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claim.  After each, they were 
given the opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its November 2000 
letter, the RO informed the veteran that it appeared that his 
service medical records (SMRs) were not available, and that 
as a result additional information was required from the 
veteran with regard to his claimed in-service injury.  The RO 
requested that the veteran provide all dates of medical 
treatment in service, the rank, full organization and 
geographical location at the time of the claimed in-service 
injury and for any related medical treatment following the 
claimed injury, and pertinent statements from physicians or 
other treatment providers who had treated the veteran since 
discharge from service.  The RO also enclosed NA Forms 13055 
and 1307, and required that the veteran complete these forms 
to assist in its attempt to reconstruct his medical 
information from service.  In a May 2002 letter, the RO 
notified the veteran of the recent enactment of the VCAA, and 
requested that he provide authorization to enable it to 
obtain any outstanding private medical records, as well as 
information to obtain any VA treatment records, employment 
records, or records from other Federal agencies.  The RO 
further requested that the veteran submit any additional 
evidence in his possession, to include the veteran's specific 
unit designation in service, and the name and type of the 
squadron to which he was assigned.  

In a June 2004 letter, the AMC requested that the veteran 
provide information to obtain any VA or private treatment 
records, employment records, or records from other Federal 
agencies.  The veteran was also informed of the opportunity 
to submit any additional evidence in his possession, to 
include any additional information necessary for VA to 
prepare a complete inquiry to the Defense Manpower Data 
Center (DMDC) and the National Personnel Records Center 
(NPRC).  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.              
§ 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim.  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the April 2003 SOC 
explaining what was needed to substantiate the claim on 
appeal within one month of the veteran's March 2003 NOD of 
the June 2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the veteran has been notified of the VCAA duties to notify 
and assist in the RO's letters of November 2000 and May 2002, 
and the June 2004 letter from the AMC; neither in response to 
those letters, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the John D. Dingell VA Medical Center, in Detroit 
(hereinafter referred to as the Detroit VAMC), dated from 
October 1991 to October 2001, the Ann Arbor VAMC dated from 
August 2000 to September 2001, and the Grand Rapids 
Outpatient Clinic (OPC) dated from February 1996 to July 
2004.  The RO has also obtained private treatment records 
from the Kesley Memorial Hospital, dated from December 1972 
to November 1988; the Mecosta General Hospital, dated from 
December 1985 to June 2004; Dr. T. Spooner, private 
physician, dated from February 1990 to March 1993; and Dr. S. 
Vanderkill, dated from January 1996 to March 1996.  Further, 
in support his claim, the veteran has submitted a copy of a 
June 2000 letter from the NRPC, in response to an inquiry for 
information that had been submitted by the veteran's member 
of Congress, indicating that the veteran's SMRs were not 
available, as the case was fire-related (i.e., the veteran's 
personnel records are among those records presumed destroyed 
by a fire, during the 1970s, at the NPRC in St. Louis).  The 
veteran has also submitted personal statements dated August 
2000, January 2001, and June 2002, and statements from family 
members dated November 2000, September 2003, and July 2004.  

Some of the RO's records requests have not yielded any 
additional records.  The Aleda E. Lutz VAMC in Saginaw, 
Michigan, has responded that no treatment records are 
available for the veteran at that facility.  Moreover, the 
Spectrum Health Hospital, St. Mary's Medical Center, and Dr. 
Coloni-Bonet, private physician, have all responded that they 
do not have on file any treatment records for the veteran.  

The RO also contacted the NPRC in June 2001 and May 2002 to 
request ny available copies of the veteran's SMRs or Surgeon 
General's reports (SGOs), or in the alternative, if such 
records were not available, sick and/or morning reports for 
the veteran's unit and for a military medical facility where 
the veteran may have received treatment, following an alleged 
incident involving exposure to mustard gas; the NPRC's most 
recent response in May 2002 (to the RO's request for 
documentation dated earlier that same month) stated that 
further information was necessary in order to locate the 
requested records, including the name and type of the 
lettered squadron to which the veteran was assigned during 
service.    

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.  In 
this regard, the Board points out that, while service records 
of military testing programs involving exposure to mustard 
gas are maintained at the Defense Manpower Data Center, and 
sick and morning reports during the time period of the 
veteran's service may be maintained on file at the NPRC, as 
discussed in further detail below, neither the veteran or any 
individual acting on his behalf has provided sufficient 
information to warrant any further efforts to obtain federal 
records from either of these sources.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 



II.	Background

A June 2000 letter from the NPRC documents that the veteran's 
service medical records were not available, as the veteran's 
case appeared to be fire-related.

In his August 2000 statement, the veteran related that during 
service, while undergoing advanced training and participating 
in a Chemical Biological and Radiological (CBR) training 
exercise, he was exposed to a chemical gas as a result of a 
faulty gas mask that contained a crack.  The veteran stated 
that shortly thereafter he was treated at the Pecos, West 
Texas Airfield for breathing problems and a throat condition.  
He was then given a medical profile and was shipped out to a 
different location.  According to the veteran, since that 
exposure he had continued to suffer problems with his 
breathing and with hoarseness of the throat.  

An August 2000 statement from the veteran's son noted the 
veteran's breathing difficulties at that time, which required 
the veteran to avoid certain activities that would 
potentially lead to respiratory distress.  

In her September 2000 statement, the veteran's spouse stated 
that the veteran had experienced bronchial and pulmonary 
problems since returning from service, following an incident 
during service in which the veteran was exposed to mustard 
gas as a result of a faulty gas mask.  She also noted that 
the veteran at that time had breathing problems that limited 
his participation in certain activities that could aggravate 
his condition.       

Treatment records from Kesley Memorial Hospital, dated from 
December 1972 to November 1988, reflect the veteran's ongoing 
health problems since the early 1980s involving respiratory 
distress, including emphysema and asthma.  A May 1987 
physician's report notes a diagnosis of chronic obstructive 
pulmonary disease (COPD), and a June 1987 report notes a 
clinical assessment of chronic lung disease with related 
symptomatology of shortness of breath and constant soreness 
on the left side of the chest.   

Records from the Mecosta General Hospital, dated from 
December 1985 to June 2004, include treatment reports since 
the mid-1990s that reflect the veteran's ongoing conditions 
of acute asthmatic bronchitis, COPD, and sleep apnea.  

Record from Dr. T. Spooner, private physician, dated from 
February 1990 to March 1993, include a February 1990 report 
that noted the veteran was experiencing laryngitis as a 
result of his chronic bronchitis and emphysema.
 
Medical records from the Detroit VAMC, dated from October 
1991 to October 2001, document the veteran's treatment for 
sleep apnea and sleep pattern disturbance.  

Treatment reports from Dr. S. Vanderkill, dated from January 
1996 to March 1996, reflect a clinical impression, inter 
alia, of known COPD with evidence of moderate obstructive 
airway disease.  

Records from the Grand Rapids OPC, dated from February 1996 
to July 2004, include treatment reports since the mid-1990s 
that note ongoing assessments of asthma, partially controlled 
through medication, and COPD.  An April 2001 physician's 
report in particular, notes an assessment of long-standing 
gastroesophageal reflux disease and hoarseness of the voice, 
and also reflects the veteran's subjective report that he had 
experienced this hoarseness since undergoing nitrogen gas 
exposure during his military service.      

Records from the Ann Arbor VAMC, dated from August 2000 to 
September 2001, refer to the veteran's medical history of 
asthma and obstructive sleep apnea, amongst other non 
respiratory-related medical conditions for which the veteran 
was receiving treatment.  

A June 2001 response from the NPRC to the RO's request for 
SMRs, SGOs, and/or sick or morning reports for either the 
veteran's unit (listed on his DD-214 as "3010 AAF Base 
Unit"), or for Pecos, West Texas Airfield, notes that the 
NPRC required a narrower timeframe for alleged in-service 
chemical gas exposure of three  months or less, before the 
requested records search could be completed.     

In May 2002, the RO again requested from the NPRC any 
available SMRs, SGOs, and sick or morning reports for the 
veteran's unit or Pecos, West Texas Airfield, and provided a 
three-month search period, of from November 1, 1942 to 
January 31, 1943 (a contemporaneous note to the file 
indicates that the RO selected this timeframe based on the 
veteran's allegation that his mustard gas exposure took place 
during an advanced training exercise).  Later that same 
month, the NPRC responded that the requested records were not 
found on the basis of the information provided, and that 
additional information was required for a further records 
search, including the name and type of the veteran's 
squadron.  

In a March 2003 statement (filed on the veteran's behalf and 
accepted by the RO as a NOD), the veteran's daughter alleged 
that the veteran's claimed in-service mustard gas exposure 
was sustained during the course of normal training exercises.  
She further noted that the veteran's basic training was 
conducted in Victorville, California, and that his medic 
training was conducted in Pecos, Texas. 

In May 2004, the Board remanded the veteran's claim for the 
opportunity to provide additional information regarding the 
details of his alleged in-service mustard gas exposure, for 
preparation of any RO follow-up requests for additional 
service records from the NPRC (in the form of sick and/or 
morning reports from the base where the veteran was 
stationed), or requests for information from the Defense 
Manpower Data Center.   

In her July 2004 letter, the veteran's spouse related that 
immediately following the veteran's discharge from service, 
he began to have respiratory problems that he had not 
experienced prior to service, which may have been related to 
his use of a faulty gas mask during training exercises.  She 
stated that since the veteran's discharge from service, his 
respiratory condition had progressively worsened, and that 
his breathing had become more difficult, even with the use of 
medication and inhalers.   

A July 2004 letter from the veteran's son and daughter noted 
his ongoing condition of severe respiratory distress.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

In this case, the veteran has contended that he has  current  
respiratory disability is the result of mustard gas exposure 
during service.  The pertinent regulation with regard to 
claims based on the chronic effects of exposure to mustard 
gas and Lewisite, 38 C.F.R. § 3.316, provides that:

(a) Except as provided in paragraph (b) of this 
section, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below, together with the subsequent 
development of any of the indicated conditions, is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: nasopharyngeal, laryngeal, lung 
(except mesothelioma), or squamous cell carcinoma of 
the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with 
the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct, or there is 
affirmative evidence that establishes a nonservice-
related supervening condition or event as the cause of 
the claimed condition.  

As such, under 38 C.F.R. § 3.316, the veteran must prove 
evidence of in-service exposure and a diagnosis of current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
(if one of the prescribed medical conditions) and his in-
service exposure.  Rather, that nexus is presumed if the 
other conditions are met subject to the regulatory 
exceptions in    38 C.F.R. § 3.316(b).  See Pearlman v. 
West, 11 Vet. App. 443, 446 (1998).

Considering the competent and probative evidence in light of 
the criteria noted above, the Board finds that the criteria 
for service connection for respiratory disability, claimed as 
due to mustard gas exposure, are not met.  

While both private and VA medical evidence reflects numerous 
clinical assessments of respiratory disorders, to include 
bronchitis, emphysema, asthma, and chronic obstructive 
pulmonary disease-suggesting that the veteran has one or 
more respiratory disorders that may be presumptively service-
connected under 38 C.F.R. 3.316-in this case, there is no 
competent evidence to establish that the veteran actually had 
in-service mustard gas exposure.  Initially, the Board notes 
that this is a fire-related case in which the veteran's SMRs 
are not available, and that the veteran himself has not 
otherwise presented or identified any outstanding objective 
evidence of mustard gas exposure in-service.  The record 
further reflects that the RO has undertaken all necessary 
action to obtain evidence, to include service records, which 
might potentially contain information as to the claimed 
mustard gas exposure.  The RO has specifically requested from 
the NPRC any available copies of SMRs, Surgeon General's 
reports, and sick or morning reports from the veteran's unit 
and the military base where he claimed to have been treated.  
Most  recently in May 2002, the NPRC responded that the unit 
designation provided was not sufficient, and that it required 
the name and type of the lettered squadron to which the 
veteran was assigned.  The veteran and his representative 
have been notified of the opportunity to submit additional 
information that would facilitate completion of a NPRC 
records request, including his comprehensive unit 
designation, through letters from the RO dated May 2002, and 
from the AMC dated June 2004 (the latter correspondence sent 
to the veteran as requested in the Board's May 2004 remand).  
However, neither the veteran, nor any individual acting on 
the veteran's behalf, has  submitted any further information. 

The veteran has also been afforded the opportunity, pursuant 
to the above-noted June 2004 letter, to submit any 
information necessary for completing a request to the Defense 
Manpower Data Center for evidence of possible chemical gas 
exposure (also as directed in the Board's May 2004 remand).  
As the noted in the VA Adjudication Procedures Manual M21-1, 
Part III, § 5.18, regarding the development of claims based 
upon exposure to mustard gas or Lewisite, the DMDC maintains 
a database of Army and Navy personnel who may have been 
exposed during World War II to mustard gas and lewisite 
during testing programs, production, storage or 
transportation.  This section of the adjudication procedures 
manual further denotes that all individual exposure inquiries 
sent to the DMDC contain certain essential information, 
including: the full name of veteran and his service number; 
number of exposures; month and year of exposure(s); location 
of exposure(s); full organizational designation at the time 
of exposure(s); type of activity, such as basic training, 
test or experiment, or school; description of events involved 
in the exposure; length of time exposed; procedures followed 
before, during and after the actual exposure; effect of the 
exposure and whether medical treatment was given; and copies 
of any other pertinent documentation, including names of 
other individuals, special orders, or TDY orders.  Again, 
however, neither the veteran nor any individual acting on his 
behalf has submitted, in response to the July 2004 letter 
requesting background data, any additional information 
regarding the veteran's claimed in-service mustard gas 
exposure.  As indicated above, the information already of 
record pertaining to his alleged in-service exposure does not 
in itself contain sufficient detail or specificity to warrant 
an information request to the DMDC, inasmuch as the veteran 
has not specified a date or location of the alleged exposure, 
or his full unit designation at the time of the incident.  
Hence, further efforts to obtain records to establish the 
alleged in-service exposure are not warranted. 

In the absence of competent evidence of actual in-service 
full-body exposure to mustard gas or other chemical agent, 
there is no basis for application of the legal provisions for 
presumptive service connection under 38 C.F.R. § 3.316 for 
exposure to mustard gas or Lewisite.   

The Board points out even if the criteria for service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing entitlement 
to service connection by proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), citing 
to 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  
In this case, however, there is no medical evidence or 
opinion that otherwise establishes a medical relationship 
between any currently diagnosed respiratory disability and 
service (to include the alleged in-service mustard gas 
exposure).  The extensive VA and private medical evidence in 
this case is limited to the recent diagnosis and treatment of 
the veteran's claimed respiratory disorders, and include no 
comment as to the etiology of any such conditions.  The 
veteran has also not presented or alluded to the existence of 
any outstanding medical evidence that might provide competent 
and probative evidence of a nexus between any current 
respiratory problems and service.

In adjudicating the claim on appeal, the Board has taken into 
consideration the assertions of the veteran and family 
members that have submitted statements in his behalf.  To the 
extent that these statements are offered for the purpose of 
establishing in-service mustard gas exposure, the Board notes 
that none of the veteran's family members can provide first-
hand knowledge of any such exposure; hence, any statements in 
this regard simply are not persuasive.  Moreover, in the 
absence of objective, supporting evidence, the veteran's 
assertions in this regard are insufficient, alone, to 
establish such exposure.  In this regard, the Board points 
out that neither the veteran nor any of his family members is 
shown to possess the expertise to provide a probative opinion 
on either the matter of the veteran's in-service exposure to 
mustard gas, or the matter of whether there is a medical 
nexus between any incident of service (to included alleged 
mustard gas exposure) and current respiratory disability.  As 
such, any lay assertions on these matters simply have no 
probative value.  See, e.g.,  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for respiratory disability, claimed as due to 
mustard gas exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as competent evidence 
does not support the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for respiratory disability, claimed as due 
to mustard gas exposure, is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


